DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor module wherein the at least two types of electrolytic capacitors each include a capacitor element with a wound electrode foil and an electrolyte consisting of a liquid electrolytic solution, a first type electrolytic capacitor is an electrolytic capacitor with an etching pit length of 27 µm or less, and a second type electrolytic capacitor is an electrolytic capacitor with an etching pit length over 27 µm, an electrode foil of the first type electrolytic capacitor is thinner than an electrode foil of the second type electrolytic capacitor, and a number of windings of the electrode foil of the first type electrolytic capacitor is larger than a number of windings of the electrode foil of the second type electrolytic capacitor (claim 1).  
The prior art does not teach or suggest (in combination with the other claim limitations) a filter circuit comprising an electrolytic capacitor module wherein the at least two types of electrolytic capacitors each include a capacitor element with a wound electrode foil and an electrolyte consisting of a liquid electrolytic solution, a first type electrolytic capacitor is an electrolytic capacitor with an etching pit length of 27 µm or less, and a second type electrolytic capacitor is an electrolytic capacitor with an etching pit length over 27 µm, an electrode foil of the first type electrolytic capacitor is thinner than an electrode foil of the second type electrolytic capacitor, and a number of windings of the electrode foil of the first type electrolytic capacitor is larger than a number of windings of the electrode foil of the second type electrolytic capacitor (claim 3).  

The prior art does not teach or suggest (in combination with the other claim limitations) a power converter comprising a filter circuit provided with an electrolytic capacitor module wherein the at least two types of electrolytic capacitors each include a capacitor element with a wound electrode foil and an electrolyte consisting of a liquid electrolytic solution, a first type electrolytic capacitor is an electrolytic capacitor with an etching pit length of 27 µm or less, and a second type electrolytic capacitor is an electrolytic capacitor with an etching pit length over 27 µm, an electrode foil of the first type electrolytic capacitor is thinner than an electrode foil of the second type electrolytic capacitor, and a number of windings of the electrode foil of the first type electrolytic capacitor is larger than a number of windings of the electrode foil of the second type electrolytic capacitor (claim 5).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848